30 N.Y.2d 899 (1972)
The People of the State of New York, Respondent,
v.
James E. Taylor, Appellant.
Court of Appeals of the State of New York.
Argued June 8, 1972.
Decided July 6, 1972.
Daniel J. Weinstein and Nathaniel A. Barrell for appellant.
Michael F. Dillon, District Attorney (Marshall L. Goldstein of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed. Appellant's contention that there existed concurrent conflicting commitments became academic when the Narcotic Addiction Control Commission discharged appellant from its care and custody in order to serve his prison sentence (Mental Hygiene Law, § 211-a).